FILED
                            NOT FOR PUBLICATION                              FEB 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10187

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01927-NVW-1

 v.
                                                 MEMORANDUM*
DEBRA ANN NICKOLAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted February 10, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Debra Ann Nickolas appeals from the district court’s April 1, 2015 judgment

and challenges her guilty-plea conviction and 60-month sentence for conspiracy, in

violation of 18 U.S.C. § 371, and tax evasion, in violation of 26 U.S.C. § 7201.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Nickolas’s counsel has filed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Nickolas has filed a pro se supplemental brief. No answering

brief has been filed.

      Nickolas has waived her right to appeal both the conviction and the

sentence. Because the record discloses no arguable issue as to the validity of the

appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      We do not address any ineffective assistance of counsel claims on direct

appeal because this is not one of the unusual cases where (1) the record on appeal

is sufficiently developed to permit determination of the issue, or (2) the legal

representation is so inadequate that it obviously denies a defendant her Sixth

Amendment right to counsel. See United States v. Rahman, 642 F.3d 1257, 1260

(9th Cir. 2011).

      Counsel’s motion to withdraw as counsel is GRANTED.

      DISMISSED.




                                           2